DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S STATEMENT OF REASOND FOR ALLOWANCE
	Regarding the claimed terms, the Examiner notes that a “general term must be
understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
	Prior art US 20200162448 (Dasika Venkata Devi et al.) taught a distributed ledger facilitating electronic verification and sharing of profile information. A first node generates profile data, and second nodes generate certificates for verifying the generated profile data. The first node can be employed by a client device to generate profile data associated with a first identifier and referencing a second identifier for 
	Prior art US 20200058020 (Natarjan) taught a baseline blockchain that encodes milestones and a realized blockchain that tracks activity relating to the milestones encoded on the baseline blockchain. Each project managed by the system may be scheduled using its own baseline blockchain, which stores time-bounded activity chains that encode milestones for that project. The realized blockchain stores performance related activity that validates and stores information indicating performance of actions related to milestones and automated transfer of value through the use of smart contracts. Each block of the realized blockchain not only references a prior block of the realized blockchain but also a corresponding baseline block, which encodes a milestone, in the baseline blockchain. Thus activity relating to progress toward a milestone may be recorded on a realized block, which refers back to a baseline block that specifies the milestone.
	Prior art US 20200042958 (Soundararajan et al.) taught a method for proving and creating on a distributed ledger a verifiable transaction record of a transaction 
	Prior art US 20200260147 (Madisetti et al.) taught a method of securing media-based transactions and contracts on a distributed ledger network by receiving a first media file, obtaining a fingerprint of the first media file, generating a non-cryptographic hash value for the fingerprint of the first media file, generating a block for the distributed ledger network comprising a block header comprising previous hash, a state root hash, a receipts root hash, and a transaction list root hash, defining block header hashes, recording the non-cryptographic fingerprint hash value for the fingerprint of the first media file to the block and recording the block to the distributed ledger network.
	Prior art US 20190081785 (Mandal et al.) taught a method may include obtaining public keys for each user of a set of users, where each user is associated with a unique public key and a unique private key. The method may also include obtaining a designated set of users, where the designated set of users is a subset of the set of users. The method may additionally include generating, using the public keys, a digest associated with the designated set of users. The digest includes reduced data sets in a secure form, where each user of the set of users is associated with one of the reduced data sets that is indicative of whether the user is in the designated set of users, and the reduced data set is accessible using the private key of the user. The method may also include posting the digest to a location accessible from an electronic device of the user.
For Independent claim 12, 
Since, no prior art was found to teach: “receiving, by the distributed ledger node, a set of second transactions that are each associated with one of the first account and a second account from the primary node based on commands corresponding to the unique dataset being received at the primary node, wherein the received commands are each associated with one of the first account and the second account; determining, by the distributed ledger node, that each transaction of the received first transaction and the received set of second transactions is valid based on a public key associated with one of the first account or the second account; and causing, by the distributed ledger node, the primary node to determine that the second account can access the unique dataset based at least in part on the determination that the transactions are valid” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
	For Independent claims 1 and 19, the claims recite essentially similar limitations as in claim 12.
	For dependent claims 2-11, 13-18, and 20, the claims are allowed due to their
dependency on allowable independent claims 1, 12, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437